DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2021 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/02/2021.
Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments filed on 08/02/2021 with respect to claims have been considered but they are moot as they are not applicable to all references used in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rakoshitz et al. (US6816903, of record, hereinafter ‘RAKOSHITZ’) in view of Raleigh et al. (US20110314145, of record, hereinafter ‘RALEIGH’) and with further in view of Shih et al. (US20190222522, hereinafter ‘SHIH’).
Regarding claim 1, RAKOSHITZ teaches a system  (Fig. 1 system 100, Fig. 2 bandwidth management tool 208. (Col 6 Lines 43-44 TrafficWare.TM. firewall server 110, (Col 10 Lines 8-10) The bandwidth management tool 208, can also be stand-alone at the WAN access point (e.g., behind the Internet access router or behind a firewall)) comprising:
a quality of service (QoS) audit engine (Fig. 2 bandwidth management tool 208 with Fair Module 227), implemented using at least one hardware processor of one or more hardware processors (Col 10 Lines 2-5: bandwidth management tool 208 can be loaded onto a server, alternatively operate on a conventional IBM compatible PC), configured to evaluate one or more network devices on a network and evaluate a quality of service (QoS) policy (Col 4 Lines 43-45: resource management includes Network Quality of Service (QoS) or "bandwidth" management techniques; See also Col 5 Lines 17-30 Quality of Service (QoS). (Col 10 Lines 13-14) Tool 208 performs incoming and/or outgoing management of information over the network of computers, (Col 10 Lines 39-40) monitor one or more nodes on the network (evaluate network devices on a network); (Col 13 Lines 34-38) the present tool generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module. (Col 13 Lines 31-33, 59-64) The tool provides immediate accounting … of QoS measures (QoS audit). FAIR module generally implements traffic control and manages bandwidth (or QoS) of incoming and outgoing information to and from the network or link, using combination of flow control and queuing algorithm (evaluate a quality of service (QoS) policy));
a quality of service (QoS) analytics engine (Fig. 2 bandwidth management tool 208 with Fast Module 229), implemented using at least one hardware processor of the one or more hardware processors (Col 10 Lines 2-5: bandwidth management tool 208 can be loaded onto a server, alternatively operate on a conventional IBM compatible PC), configured to evaluate a quality of service (QoS) operational status of the network  (Col 13 Lines 31-38: the tool provides immediate … service measurement on a variety of QoS measures; generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module. (Col 13 Lines 43-55) the FAST module 229 provides for monitoring of incoming and outgoing information to and from the network or link, provides for classification 203 of information such as parameters 213 including transport, and network, also provides for measurement 219 of various parameters. (Fig. 8 step 805, Col 17 Lines 30-32)  The present tool measures parameters for each of the (traffic) classes in step 805, which were received, for example. These parameters are based upon the policy or rule. (Col 22 Lines 46-56) the present tool provides congestion, utilization, and performance degradation reports, and serve to justify or validate policy setting decisions. By monitoring and using the reports, it may be determined that the affected service is not getting its due share of bandwidth, or a limitation exists with the server or in the Internet backbone (evaluation of network parameters or network QoS, see Col 2 Lines 15-24 Quality of Service (QoS) measure))); and
a quality of service (QoS) remediation engine (Fig. 2 bandwidth management tool 208 with Fair Module 227, Fast Module 229 and Policy Engine 221), implemented using at least one hardware processor of the one or more hardware processors (Col 10 Lines 2-5: bandwidth management tool 208 can be loaded onto a server, alternatively operate on a conventional IBM compatible PC), in data communication with the quality of service (QoS) audit engine and the quality of service (QoS) analytics engine (Col 13 Lines 34-41: the present tool generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module, and also uses a policy engine module 231, which oversees the FAST module 229 and the FAIR module 227), and configured to perform a remediation action based on the evaluation of the quality of service (QoS) operational status of the network and the evaluation of the quality of service (QoS) policy (Fig. 2 item 225 Network monitoring, load balancing, Col 10 Lines 29-31: the network changes can be to enforce a QoS Policy for a critical service), the remediation action comprising adjusting a bandwidth allocation for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (Col 4 Lines 39-45: the present invention provides policy-based schema for security and resource management on firewall platforms, resource management includes Network Quality of Service (QoS) or "bandwidth" management techniques. (Col 5 Lines 44-55) Latency generally refers to the delay experienced by a packet, a result of propagation delay, due to physical medium and queuing at intermediate nodes such as routers, gateways, or even servers. A certain portion of the delay can be controlled by how the queues are serviced at the intermediate nodes, and by controlling congestion at bottleneck points. (Col 10 Lines 13-36) Tool 208 performs incoming and/or outgoing management of information over the network of computers; monitors, controls, and produces reports and alarms, enhance a whole spectrum of traffic monitoring and control activities (adjusting in response to a change in the evaluation of the quality of service (QoS) operational status of the network) ranging from bandwidth/latency control to capacity planning (see Fig. 2 item 225 Network monitoring, load balancing, adapts to "real" changes on any pre-existing networking system, the network changes can be to enforce a QoS Policy for a critical service, add WAN bandwidth (adjusting a bandwidth allocation for each of one or more queues), choose a guaranteed service level for a web site. See Fig. 8 step 813 Bandwidth Priority Admission).
RAKOSHITZ does not explicitly disclose periodically evaluate one or more network devices on a network and evaluate a quality of service (QoS) policy, and the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network.
In an analogous art, RALEIGH teaches periodically evaluate one or more network devices on a network and evaluate a quality of service (QoS) policy (Para [0142]: a QoS request, QoS related policy rules (e.g., QoS activity map, QoS related service plan and/or service policy settings) and implementation, QoS policy enforcement, and QoS charging are verified (e.g., periodically, per transaction, and/or based on some other criteria/metric), verification techniques include compare a network based service usage measure with a first service policy associated with the communications device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the status information of Device Assisted Services of RALEIGH to the system of profiling quality of service of RAKOSHITZ providing method for capacity management and/or network resource management to advantageously maintain or improve performance measures as network loading increases (RALEIGH: Para [0037]).
The combination of RAKOSHITZ and RALEIGH do not explicitly disclose the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (although RALEIGH discloses (Fig. 12, step 2514, Para [0259, 0302]) updating service plan which is used as filter for traffic control policy including QoS class settings which include queue setting, indicating an updated or adjusted queue setting).
In an analogous art, SHIH teaches the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (Fig. 1, Para [0010]: data center environment including one or more networked processing devices implementing the deployment of network nodes and the management of network traffic. (Para [0040]) FIG. 2 illustrates example I/O requests being transmitted by the VMs of the host computer 115 of FIG. 1 to the storage array 120 through the switch fabric 150 configured by the QoS controller 112 of FIG. 1. (Fig. 3, step 325 (and Adjust LSD (Logical Storage Device, see [0016]) Queue Depths if Necessary), Fig. 4, Steps425a-425d, Para [0051-0052, 0058-0059]) initiator adapter driver 241 (of Adapter 127, see Fig. 2) determines the QoS classification indicated by the SCSI command's (created for I/O Request, see [0047]) QoS classification tag, determines a TakeAll-QoS classification, specifies the amount of bandwidth required by the SCSI command within storage stack 237, in terms of the size of the target LSD's queue depth allocated to the SCSI command in storage stack 237 (see also [0055] higher I/O bandwidth is required, addressed by increasing the LSD queue depth of the LSD). [0058] determines if this is the only pending SCSI command with a TakeAll-QoS classification being processed at the time. [0059] having determined that the SCSI command is the only pending SCSI command with a TakeAll-QoS classification (in response to a change in the evaluation of the quality of service (QoS) operational status of the network), initiator adapter driver 241 then indicates to PSA 240 in storage stack 237 to set the LSD queue depth of all LSDs in storage stack 237 to zero, except for the queue depth of the target LSD (i.e., the LSD that the SCSI command is destined for) (the remediation action comprising adjusting a queue depth for each of one or more queues)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of policy aware framework for application-specific I/O QoS management over a converged network of SHIH to the system of profiling quality of service of RAKOSHITZ and RALEIGH for servicing based on an application's service policy, certain l/O requests having a QoS classification requiring large bandwidth defined according to LSD queue depth allocated to the application's I/O traffic to avoid possible suboptimal performance of application with higher QoS requirement (SHIH: Para [0024, 0026, 0035]).

Regarding claim 2, the combination of RAKOSHITZ, RALEIGH and SHIH, specifically RAKOSHITZ teaches wherein the Quality of service (QoS) operational status is evaluated based on appropriate logic and appropriate rules (Fig. 8 step 805, Col 17 Lines 30-32)  The present tool measures parameters for each of the (traffic) classes in step 805, which were received, for example. These parameters are based upon the policy or rule. (Col 22 Lines 46-56) the present tool provides congestion, utilization, and performance degradation reports, and serve to justify or validate policy setting decisions. By monitoring and using the reports, it may be determined that the affected service is not getting its due share of bandwidth, or a limitation exists with the server or in the Internet backbone (Quality of service (QoS) operational status, see Col 2 Lines 15-24 Quality of Service (QoS) measure)).

Regarding claim 3, the combination of RAKOSHITZ, RALEIGH and SHIH, specifically RAKOSHITZ teaches wherein the Quality of service (QoS) operational status is evaluated by analyzing a real-time interface Quality of service (QoS) queue bandwidth utilization and one or more queue drops (Col 5 Lines 44-56: A certain portion of the delay (Latency) can be controlled by how the queues are serviced at the intermediate nodes, and by controlling congestion at bottleneck points. Some examples of delay measures are packet round-trip delay and connection response time. (Col 5 Line 64 – Col 6 Line 9) Packet loss is a loss in a packet or a portion of packets that is generally caused by failure of network elements (e.g., routers, servers) to forward or deliver packets. Packet loss is usually an indication of severe congestion, overload of an element, or element failure, or a delay causing packet loss. (Fig. 8 step 805, Col 17 Lines 30-32)  The present tool measures parameters for each of the (traffic) classes in step 805, which were received, for example. These parameters are based upon the policy or rule. (Fig. 12, Col 21 Lines 24-27) Choose monitor by clicking on an appropriate option button (e.g., bandwidth consumption, response time, failures) 1207 in the monitor group (indicating bandwidth utilization and Packet loss or drop at a server or router queues). (Col 22 Lines 46-56) the present tool provides congestion, utilization, and performance degradation reports, and serve to justify or validate policy setting decisions. A chronic problem affecting a service can be monitored by a combination of real-time monitoring, and congestion reports. By monitoring and using the reports, it may be determined that the affected service is not getting its due share of bandwidth, or a limitation exists with the server or in the Internet backbone).

Regarding claim 4, the combination of RAKOSHITZ, RALEIGH and SHIH, specifically RAKOSHITZ teaches wherein the remediation action adjusts an allocated Quality of service (QoS) policy (Col 10 Lines 13-36: Tool 208 performs incoming and/or outgoing management of information over the network of computers; monitors, controls, and produces reports and alarms, enhance a whole spectrum of traffic monitoring and control activities ranging from bandwidth/latency control to capacity planning (see Fig. 2 item 225 Network monitoring, load balancing (adjusting a bandwidth allocation for each of one or more queues), adapts to "real" changes on any pre-existing networking system, the network changes can be to enforce a QoS Policy for a critical service, add WAN bandwidth, choose a guaranteed service level for a web site, or notify a user, occupying too much bandwidth, should schedule at late at night (Remediation include adjust QoS Policy for a user). (Col 27 Line 47-49) QoS policy (e.g., a bandwidth reservation, a limit or guarantee, a priority level), See also Col 15 Lines 1-10: Setting Priorities and Admission Control).

Regarding claim 5, RAKOSHITZ does not explicitly disclose wherein the evaluation of the Quality of service (QoS) operational status and the performance of the remediation action are iteratively performed to optimize a performance of the network and maintain the network within specified operating parameters.
RALEIGH teaches wherein the evaluation of the Quality of service (QoS) operational status and the performance of the remediation action are iteratively performed to optimize a performance of the network and maintain the network within specified operating parameters (Fig. 3, Para [0165]: the beta test server 1658 provides a mechanism to compare the beta test results for different candidate service plan policy settings or select the optimum candidates for further policy settings optimization (remediation action are iteratively performed), such as for protecting network capacity (for performance optimization). See also Para [0164] network traffic analysis server 1656 identifies actual or potential service behaviors).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the status information of Device Assisted Services of RALEIGH to the system of profiling quality of service of RAKOSHITZ and SHIH providing method for capacity management and/or network resource management to advantageously maintain or improve performance measures as network loading increases (RALEIGH: Para [0037]).

Regarding claim 6, RAKOSHITZ does not explicitly disclose wherein the evaluation of the Quality of service (QoS) operational status and the performance of the remediation action are iteratively performed to detect and remediate a network anomaly, a Quality of service (QoS) issue, or both.
RALEIGH teaches wherein the evaluation of the Quality of service (QoS) operational status and the performance of the remediation action are iteratively performed to detect and remediate a network anomaly, a Quality of service (QoS) issue, or both (Para [0164-0165]: the network traffic analysis server 1656 presents service usage statistics in various formats to identify improvements in network service quality and/or service profitability (indicating an iterative process of trial and error using various formats). In some embodiments, the network traffic analysis server 1656 estimates the service quality and/or service usage for the network under variable settings on potential service policies. The network traffic analysis server 1656 estimates the network availability/capacity for the network under variable settings on potential service policies. In some embodiments, the network traffic analysis server 1656 identifies actual or potential service behaviors by one or more devices that are impacting and/or causing problems for overall network availability/capacity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the status information of Device Assisted Services of RALEIGH and SHIH to the system of profiling quality of service of RAKOSHITZ providing method for capacity management and/or network resource management to advantageously maintain or improve performance measures as network loading increases (RALEIGH: Para [0037]).

Regarding claim 7, the combination of RAKOSHITZ and RALEIGH, specifically RAKOSHITZ teaches wherein the Quality of service (QoS) audit engine, the Quality of service (QoS) analytics engine, and Quality of service (QoS) remediation engine are centrally located in a national data center (Col 3 Lines 55-57: present invention can be implemented at a single point (centrally located in a national data center) of access such as a computer terminal or firewall. (Col 10 Lines 2-5: bandwidth management tool 208 can be loaded onto a server, alternatively operate on a conventional IBM compatible PC). (Col 13 Lines 31-38: the tool provides immediate … service measurement on a variety of QoS measures; generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module).

Regarding claim 8, the combination of RAKOSHITZ, RALEIGH and SHIH, specifically RAKOSHITZ teaches wherein the Quality of service (QoS) audit engine, the Quality of service (QoS) analytics engine, and Quality of service (QoS) remediation engine are implemented in a disaggregated manner in one or more regional data centers (Col 26 Lines 54-61: according to an alternative embodiment of the present invention, the present intelligent management system can be implemented in a decentralized fashion (implemented in a disaggregated manner in one or more regional data centers)).

Regarding claim 9, the combination of RAKOSHITZ, RALEIGH and SHIH, specifically RAKOSHITZ teaches wherein the Quality of service (QoS) analytics engine is further configured to evaluate traffic class interface statistics tolerances and calculate new Quality of service (QoS) parameters in response to the traffic class interface statistics violating specified tolerances (Col 6 Lines 24-30: Traffic Profiling: Profiling is intended to be defined as cumulative details of traffic flows for each active client, server, or application without application of any rules. This includes bandwidth, response time, and failure related statistics. Profiling is intended to provide long term cumulative snapshots of traffic for capacity planning or setting traffic rules. (Col 16 Lines 8-14) the present tool provides some general guidelines of some commonly used applications. These guidelines should be used in conjunction with business driven priorities, traffic profiling, and selective real-time monitoring to establish an effective traffic policy. Guidelines include Prioritizing traffic according to type or class, bandwidth allocation and capping (new QoS Parameters), see Col 16 Lines 15-61).

Regarding claim 10, the combination of RAKOSHITZ, RALEIGH and SHIH, specifically RAKOSHITZ teaches wherein the Quality of service (QoS) remediation engine is further configured to build a new Quality of service (QoS) configuration policy based on revised parameters, apply a revised Quality of service (QoS) configuration to a corresponding interface, and apply an approved Quality of service (QoS) policy to a corresponding interface (Fig. 3, Col 10 Lines 23-49: the bandwidth management tool adapts to "real" changes on any pre-existing networking system. For example, network infrastructure management involves a continuous process of monitoring, reporting, and deploying changes to match network growth or changing needs in a growing office, for example. As merely examples, the network changes can be to enforce a QoS Policy for a critical service, add WAN bandwidth, choose a guaranteed service level for a web site (e.g., user's own web site), or notify "Mr. Hog" (i.e., a user occupying too much bandwidth) that he should schedule his large personal downloads at night. The present tool can be disposed at any source of information such as a router, server, a firewall, a bridge, a local area network, a wide area network, a client, and other information sources. The bandwidth management tool can employ these changes using, for example. See also Fig. 3 Col 10 Lines 48-60).


Regarding claim 11, RAKOSHITZ teaches wherein the Quality of service (QoS) audit engine is further configured to evaluate an interface configuration, compare an interface description to one or more service function tags, evaluate a Quality of service (QoS) policy for each traffic direction, and determine if an approved Quality of service (QoS) policy matches an applied Quality of service (QoS) policy (Col 14 Lines 34-58: The present tool identifies data flows at a network site based on traffic classes. A traffic class is any combination of the following, but is not limited to these:
IP address, sub-net, network, net group, or range of source or destination; URL of the sender or group of URLs; Service (e.g., HTTP, FTP) or groups of services; FTP and HTTP, file types can be selected as well; Time of day, day of week/month; and Inbound and outbound information.
As shown above, traffic classes are directional. Traffic classes configured for inbound traffic are managed separately from traffic classes configured for outbound traffic. For example, the present tool may decide to guarantee a minimum bandwidth to critical traffic so that it is not affected by congestion from large downloads. Additionally, the present tool may want to monitor Push traffic for a while and then choose to limit it if it is perceived as a problem. Traffic classes can also be for measurement only or for control and measurement in some embodiments. See also See Fig. 3 Col 10 Lines 48-60 describing monitoring different entity and creating/updating/Applying Policy based on monitored condition).
RAKOSHITZ does not explicitly disclose compare an interface description to one or more service function tags (although RAKOSHITZ Fig. 3 indicates monitoring and comparing status of different entities).
RALEIGH teaches compare an interface description to one or more service function tags (Para [0173]: an application interface agent (not shown) is used to literally tag or virtually tag application layer traffic so that the policy implementation agent(s) 1690 has the necessary information to implement selected traffic shaping solutions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the status information of Device Assisted Services of RALEIGH to the system of profiling quality of service of RAKOSHITZ and SHIH providing method for capacity management and/or network resource management to advantageously maintain or improve performance measures as network loading increases (RALEIGH: Para [0037]).

Regarding claim 12, RAKOSHITZ teaches a method for managing a network (Fig. 1 system 100, Fig. 2 bandwidth management tool 208. Fig. 8), the method comprising:
evaluating one or more network devices on a network and evaluating a Quality of service (QoS) policy (Col 4 Lines 43-45: resource management includes Network Quality of Service (QoS) or "bandwidth" management techniques; See also Col 5 Lines 17-30 Quality of Service (QoS). (Col 10 Lines 13-14) Tool 208 performs incoming and/or outgoing management of information over the network of computers, (Col 10 Lines 39-40) monitor one or more nodes on the network (evaluate network devices on a network); (Col 13 Lines 34-38) the present tool generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module. (Col 13 Lines 31-33, 59-64) The tool provides immediate accounting … of QoS measures (QoS audit). FAIR module generally implements traffic control and manages bandwidth (or QoS) of incoming and outgoing information to and from the network or link, using combination of flow control and queuing algorithm (evaluate a quality of service (QoS) policy));
evaluating a Quality of service (QoS) operational status of the network (Col 13 Lines 31-38: the tool provides immediate … service measurement on a variety of QoS measures; generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module. (Col 13 Lines 43-55) the FAST module 229 provides for monitoring of incoming and outgoing information to and from the network or link, provides for classification 203 of information such as parameters 213 including transport, and network, also provides for measurement 219 of various parameters. (Fig. 8 step 805, Col 17 Lines 30-32)  The present tool measures parameters for each of the (traffic) classes in step 805, which were received, for example. These parameters are based upon the policy or rule. (Col 22 Lines 46-56) the present tool provides congestion, utilization, and performance degradation reports, and serve to justify or validate policy setting decisions. By monitoring and using the reports, it may be determined that the affected service is not getting its due share of bandwidth, or a limitation exists with the server or in the Internet backbone (evaluation of network parameters or network QoS, see Col 2 Lines 15-24 Quality of Service (QoS) measure))); and
implementing a remediation action based on the evaluation of the Quality of service (QoS) operational status of the network and the evaluation of the Quality of service (QoS) policy (Fig. 2 item 225 Network monitoring, load balancing, Col 10 Lines 29-31: the network changes can be to enforce a QoS Policy for a critical service), the remediation action comprising adjusting a bandwidth allocation for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (Col 4 Lines 39-45: the present invention provides policy-based schema for security and resource management on firewall platforms, resource management includes Network Quality of Service (QoS) or "bandwidth" management techniques. (Col 5 Lines 44-55) Latency generally refers to the delay experienced by a packet, a result of propagation delay, due to physical medium and queuing at intermediate nodes such as routers, gateways, or even servers. A certain portion of the delay can be controlled by how the queues are serviced at the intermediate nodes, and by controlling congestion at bottleneck points. (Col 10 Lines 13-36) Tool 208 performs incoming and/or outgoing management of information over the network of computers; monitors, controls, and produces reports and alarms, enhance a whole spectrum of traffic monitoring and control activities (adjusting in response to a change in the evaluation of the quality of service (QoS) operational status of the network) ranging from bandwidth/latency control to capacity planning (see Fig. 2 item 225 Network monitoring, load balancing, adapts to "real" changes on any pre-existing networking system, the network changes can be to enforce a QoS Policy for a critical service, add WAN bandwidth (adjusting a bandwidth allocation for each of one or more queues), choose a guaranteed service level for a web site. See Fig. 8 step 813 Bandwidth Priority Admission).
RAKOSHITZ does not explicitly disclose periodically evaluate one or more network devices on a network and evaluate a quality of service (QoS) policy, and the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network..
In an analogous art, RALEIGH teaches periodically evaluate one or more network devices on a network and evaluate a quality of service (QoS) policy (Para [0142]: a QoS request, QoS related policy rules (e.g., QoS activity map, QoS related service plan and/or service policy settings) and implementation, QoS policy enforcement, and QoS charging are verified (e.g., periodically, per transaction, and/or based on some other criteria/metric), verification techniques include compare a network based service usage measure with a first service policy associated with the communications device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the status information of Device Assisted Services of RALEIGH to the system of profiling quality of service of RAKOSHITZ providing method for capacity management and/or network resource management to advantageously maintain or improve performance measures as network loading increases (RALEIGH: Para [0037]).
The combination of RAKOSHITZ and RALEIGH do not explicitly disclose the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (although RALEIGH discloses (Fig. 12, step 2514, Para [0259, 0302]) updating service plan which is used as filter for traffic control policy including QoS class settings which include queue setting, indicating an updated or adjusted queue setting).
In an analogous art, SHIH teaches the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (Fig. 1, Para [0010]: data center environment including one or more networked processing devices implementing the deployment of network nodes and the management of network traffic. (Para [0040]) FIG. 2 illustrates example I/O requests being transmitted by the VMs of the host computer 115 of FIG. 1 to the storage array 120 through the switch fabric 150 configured by the QoS controller 112 of FIG. 1. (Fig. 3, step 325 (and Adjust LSD (Logical Storage Device, see [0016]) Queue Depths if Necessary), Fig. 4, Steps425a-425d, Para [0051-0052, 0058-0059]) initiator adapter driver 241 (of Adapter 127, see Fig. 2) determines the QoS classification indicated by the SCSI command's (created for I/O Request, see [0047]) QoS classification tag, determines a TakeAll-QoS classification, specifies the amount of bandwidth required by the SCSI command within storage stack 237, in terms of the size of the target LSD's queue depth allocated to the SCSI command in storage stack 237 (see also [0055] higher I/O bandwidth is required, addressed by increasing the LSD queue depth of the LSD). [0058] determines if this is the only pending SCSI command with a TakeAll-QoS classification being processed at the time. [0059] having determined that the SCSI command is the only pending SCSI command with a TakeAll-QoS classification (in response to a change in the evaluation of the quality of service (QoS) operational status of the network), initiator adapter driver 241 then indicates to PSA 240 in storage stack 237 to set the LSD queue depth of all LSDs in storage stack 237 to zero, except for the queue depth of the target LSD (i.e., the LSD that the SCSI command is destined for) (the remediation action comprising adjusting a queue depth for each of one or more queues)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of policy aware framework for application-specific I/O QoS management over a converged network of SHIH to the system of profiling quality of service of RAKOSHITZ and RALEIGH for servicing based on an application's service policy, certain l/O requests having a QoS classification requiring large bandwidth defined according to LSD queue depth allocated to the application's I/O traffic to avoid possible suboptimal performance of application with higher QoS requirement (SHIH: Para [0024, 0026, 0035]).

Regarding claim 13, the combination of RAKOSHITZ, RALEIGH and SHIH, specifically RAKOSHITZ teaches commanding a Quality of service (QoS) remediation engine to take corrective action in response to a Quality of service (QoS) analytics engine determining the network is operating in violation of one or more defined Quality of service (QoS) rules (Col 10 Lines 13-36: Tool 208 performs incoming and/or outgoing management of information over the network of computers; monitors, controls, and produces reports and alarms, enhance a whole spectrum of traffic monitoring and control activities ranging from bandwidth/latency control to capacity planning (see Fig. 2 item 225 Network monitoring, load balancing (adjusting a bandwidth allocation for each of one or more queues), adapts to "real" changes on any pre-existing networking system, the network changes can be to enforce a QoS Policy for a critical service, add WAN bandwidth (corrective action), choose a guaranteed service level for a web site (corrective action), or notify a user, occupying too much bandwidth (operating in violation of one or more defined Quality of service (QoS) rules), should schedule at late at night (corrective action). See Fig. 3 Col 10 Lines 48-60).

Regarding claim 14, is interpreted and rejected same as claim 4.
Regarding claim 15, is interpreted and rejected same as claim 2.
Regarding claim 16, is interpreted and rejected same as claim 3.
Regarding claim 17, is interpreted and rejected same as claim 5.
Regarding claim 18, is interpreted and rejected same as claim 6.
Regarding claim 19, is interpreted and rejected same as claim 9.
Regarding claim 20, is interpreted and rejected same as claim 10.

Regarding claim 21, RAKOSHITZ teaches a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform (Col 9 Line 65 - Col 10 Line 5: The bandwidth management tool 208 can be predominantly software based, loaded onto a server, alternatively operate on a conventional IBM compatible PC) the method (Fig. 1 system 100, Fig. 2 bandwidth management tool 208. Fig. 8) of:
evaluating one or more network devices on a network and evaluating a Quality of service (QoS) policy (Col 4 Lines 43-45: resource management includes Network Quality of Service (QoS) or "bandwidth" management techniques; See also Col 5 Lines 17-30 Quality of Service (QoS). (Col 10 Lines 13-14) Tool 208 performs incoming and/or outgoing management of information over the network of computers, (Col 10 Lines 39-40) monitor one or more nodes on the network (evaluate network devices on a network); (Col 13 Lines 34-38) the present tool generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module. (Col 13 Lines 31-33, 59-64) The tool provides immediate accounting … of QoS measures (QoS audit). FAIR module generally implements traffic control and manages bandwidth (or QoS) of incoming and outgoing information to and from the network or link, using combination of flow control and queuing algorithm (evaluate a quality of service (QoS) policy));
evaluating a Quality of service (QoS) operational status of the network (Col 13 Lines 31-38: the tool provides immediate … service measurement on a variety of QoS measures; generally uses two mechanisms to implement efficient traffic monitoring and traffic control, mechanisms include processes performed by the FAST module and the FAIR module. (Col 13 Lines 43-55) the FAST module 229 provides for monitoring of incoming and outgoing information to and from the network or link, provides for classification 203 of information such as parameters 213 including transport, and network, also provides for measurement 219 of various parameters. (Fig. 8 step 805, Col 17 Lines 30-32)  The present tool measures parameters for each of the (traffic) classes in step 805, which were received, for example. These parameters are based upon the policy or rule. (Col 22 Lines 46-56) the present tool provides congestion, utilization, and performance degradation reports, and serve to justify or validate policy setting decisions. By monitoring and using the reports, it may be determined that the affected service is not getting its due share of bandwidth, or a limitation exists with the server or in the Internet backbone (evaluation of network parameters or network QoS, see Col 2 Lines 15-24 Quality of Service (QoS) measure))); and
implementing a remediation action based on the evaluation of the Quality of service (QoS) operational status of the network and the evaluation of the Quality of service (QoS) policy (Fig. 2 item 225 Network monitoring, load balancing, Col 10 Lines 29-31: the network changes can be to enforce a QoS Policy for a critical service), the remediation action comprising adjusting a bandwidth allocation for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (Col 4 Lines 39-45: the present invention provides policy-based schema for security and resource management on firewall platforms, resource management includes Network Quality of Service (QoS) or "bandwidth" management techniques. (Col 5 Lines 44-55) Latency generally refers to the delay experienced by a packet, a result of propagation delay, due to physical medium and queuing at intermediate nodes such as routers, gateways, or even servers. A certain portion of the delay can be controlled by how the queues are serviced at the intermediate nodes, and by controlling congestion at bottleneck points. (Col 10 Lines 13-36) Tool 208 performs incoming and/or outgoing management of information over the network of computers; monitors, controls, and produces reports and alarms, enhance a whole spectrum of traffic monitoring and control activities (adjusting in response to a change in the evaluation of the quality of service (QoS) operational status of the network) ranging from bandwidth/latency control to capacity planning (see Fig. 2 item 225 Network monitoring, load balancing, adapts to "real" changes on any pre-existing networking system, the network changes can be to enforce a QoS Policy for a critical service, add WAN bandwidth (adjusting a bandwidth allocation for each of one or more queues), choose a guaranteed service level for a web site. See Fig. 8 step 813 Bandwidth Priority Admission).
RAKOSHITZ does not explicitly disclose periodically evaluating one or more network devices on a network and evaluating a Quality of service (QoS) policy, and the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network.
In an analogous art, RALEIGH teaches periodically evaluating one or more network devices on a network and evaluating a Quality of service (QoS) policy (Para [0142]: a QoS request, QoS related policy rules (e.g., QoS activity map, QoS related service plan and/or service policy settings) and implementation, QoS policy enforcement, and QoS charging are verified (e.g., periodically, per transaction, and/or based on some other criteria/metric), verification techniques include compare a network based service usage measure with a first service policy associated with the communications device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the status information of Device Assisted Services of RALEIGH to the system of profiling quality of service of RAKOSHITZ providing method for capacity management and/or network resource management to advantageously maintain or improve performance measures as network loading increases (RALEIGH: Para [0037]).
The combination of RAKOSHITZ and RALEIGH do not explicitly disclose the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (although RALEIGH discloses (Fig. 12, step 2514, Para [0259, 0302]) updating service plan which is used as filter for traffic control policy including QoS class settings which include queue setting, indicating an updated or adjusted queue setting).
In an analogous art, SHIH teaches the remediation action comprising adjusting a queue depth for each of one or more queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network (Fig. 1, Para [0010]: data center environment including one or more networked processing devices implementing the deployment of network nodes and the management of network traffic. (Para [0040]) FIG. 2 illustrates example I/O requests being transmitted by the VMs of the host computer 115 of FIG. 1 to the storage array 120 through the switch fabric 150 configured by the QoS controller 112 of FIG. 1. (Fig. 3, step 325 (and Adjust LSD (Logical Storage Device, see [0016]) Queue Depths if Necessary), Fig. 4, Steps425a-425d, Para [0051-0052, 0058-0059]) initiator adapter driver 241 (of Adapter 127, see Fig. 2) determines the QoS classification indicated by the SCSI command's (created for I/O Request, see [0047]) QoS classification tag, determines a TakeAll-QoS classification, specifies the amount of bandwidth required by the SCSI command within storage stack 237, in terms of the size of the target LSD's queue depth allocated to the SCSI command in storage stack 237 (see also [0055] higher I/O bandwidth is required, addressed by increasing the LSD queue depth of the LSD). [0058] determines if this is the only pending SCSI command with a TakeAll-QoS classification being processed at the time. [0059] having determined that the SCSI command is the only pending SCSI command with a TakeAll-QoS classification (in response to a change in the evaluation of the quality of service (QoS) operational status of the network), initiator adapter driver 241 then indicates to PSA 240 in storage stack 237 to set the LSD queue depth of all LSDs in storage stack 237 to zero, except for the queue depth of the target LSD (i.e., the LSD that the SCSI command is destined for) (the remediation action comprising adjusting a queue depth for each of one or more queues)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of policy aware framework for application-specific I/O QoS management over a converged network of SHIH to the system of profiling quality of service of RAKOSHITZ and RALEIGH for servicing based on an application's service policy, certain l/O requests having a QoS classification requiring large bandwidth defined according to LSD queue depth allocated to the application's I/O traffic to avoid possible suboptimal performance of application with higher QoS requirement (SHIH: Para [0024, 0026, 0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US6975638), describing Interleaved weighted fair queuing mechanism and system, Abstract
Ku et al. (US20060176893), describing Method of dynamic queue management for stable packet forwarding and network processor element therefor, Fig. 4, [0064-0070]
Walsh et al. (US20030032427), describing Dynamic queue depth management in a satellite terminal for bandwidth allocations in a broadband satellite communications system, Fig. 6, [0011]
Fang et al. (US20110194426), describing HIERARCHICAL QUEUING AND SCHEDULING, Fig. 9, [0021, 0142-0144]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413